Citation Nr: 0105475	
Decision Date: 02/23/01    Archive Date: 03/02/01

DOCKET NO.  00-03 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a heart condition, 
to include due to smoking tobacco during active duty.

2.  Entitlement to service connection for swollen feet, to 
include due to smoking tobacco during active duty.

3.  Entitlement to service connection for lung disease, to 
include due to smoking tobacco during active duty.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1951 to 
September 1953.  His appeal comes before the Board of 
Veterans' Appeals (Board) from a May 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.

In his April 2000 substantive appeal, the veteran requested a 
hearing before a travel section of the Board sitting in 
Louisville, Kentucky.  He withdrew that hearing request by 
written correspondence in May 2000.


REMAND

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims for service connection for a 
heart condition, swollen feet, and lung disease.  See 38 
U.S.C.A. § 5107(a) (West 1991); The Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7(a), 114 
Stat. 2096, 2099 (2000).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The duty to assist the veteran 
includes securing medical records identified by the veteran, 
as well as conducting a thorough and contemporaneous medical 
examination of the veteran.  See also Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994); Schafrath v. Derwinski, 1 Vet. 
App. 589, 593 (1993).  If an examination report is 
incomplete, the Board must await its completion, or order a 
new examination, before deciding the veteran's claim.  
Abernathy v. Principi, 
3 Vet. App. 461, 464 (1992). 

In this case, the veteran contends that he began smoking 
during active duty, and that service connection is warranted 
for heart, feet, and lung conditions.  The RO denied the 
claims as not well grounded on the basis that the veteran had 
not submitted competent medical evidence of a nexus between 
the claimed conditions and active duty service.  The record 
reflects that the veteran has not been afforded a VA 
examination to assist him in the development of his case, and 
such examination(s) addressing the disabilities at issue are 
thus necessary for compliance with the Veterans Claims 
Assistance Act of 2000.  The record does contain VA 
outpatient treatment records, but these do not appear 
sufficient to address the merits of the service connection 
claims.

Additionally, the Board notes that the veteran's service 
connection claims were denied in the May 1999 and October 
1999 rating decisions as being not well grounded.  Among 
other things, The Veterans Claims Assistance Act of 2000 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C. § 5107).  

Accordingly, the service connection claims must be remanded 
to the RO for the following development:

1.  The RO should also afford the veteran 
appropriate VA examination(s) to 
determine the etiology, nature, and 
extent of his lung disease, heart 
condition, and swollen feet.  The 
veteran's claims file should be made 
available to the examiner, and the 
examiner is requested to review the 
entire claims file in conjunction with 
the examination and to indicate in 
writing that the claims file has been 
reviewed.  All necessary tests and 
studies should be performed.  The 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that an addiction to smoking tobacco 
(nicotine dependence) began during active 
duty, and whether it is at least as 
likely as not that lung disease, heart 
condition, or swollen feet is 
etiologically related to that addiction.  
The examiner should also offer an opinion 
as to whether it is at least as likely as 
not that any smoking (although not 
diagnosed as nicotine dependence) during 
active duty service from November 1951 to 
September 1953 directly caused a lung 
disease, a heart condition, or swollen 
feet currently at issue on appeal.  A 
complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

2.  The RO should review the examination 
report to ensure that it complies with 
the directives of this Remand.  If the 
examination report fails to comply with 
the directives of this Remand, it should 
be returned for corrective action. 

3.  The RO should review the claims file 
and take any additional appropriate 
action to ensure compliance with the 
assistance to the claimant provisions of 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

4.  After completion of the above 
development, the RO should again 
adjudicate on the merits the veteran's 
claims of entitlement to service 
connection for a heart condition, swollen 
feet, and lung disease, claimed as due to 
either nicotine dependence or smoking in 
service.  If the determination of any of 
these claims remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and should be given 
an opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran has the right to submit additional 
evidence and argument on this matter.  See generally 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  


		
	JEFFREY D. PARKER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



